—Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered April 7, 1983, convicting him of operating a motor vehicle while under the influence of alcohol, as a felony, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence was sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s contention with respect to the jury charge is not preserved for appellate review as he failed to take exception or make a request when the charge was given (see, People v Whalen, 59 NY2d 273, 280; People v Nuccie, 57 NY2d 818, 819-820). In any event, the charge was not erroneous. Mollen, P. J., Gibbons, Thompson and Brown, JJ., concur.